Citation Nr: 0719689	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than August 25, 1999 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from November 
1972 to December 1974, as well as various periods of active 
duty for training (ACDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to an effective date earlier than August 25, 1999 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.  


FINDINGS OF FACT

1.  In December 1982, the RO denied the veteran's claim for a 
low back disability.  The veteran was notified of that 
decision but did not file a notice of disagreement within one 
year from such notice.  

2.  In August 1991, the Board denied the veteran's claim for 
a low back disability.  The veteran was notified of that 
decision but did not file a timely appeal.  

3.  Following the 1991 Board decision, the next statement 
from the appellant on the matter of entitlement to service 
connection for a low back disability was a claim received by 
VA on August 25, 1999.  A March 2001 rating decision reopened 
the veteran's claim based upon the receipt of new and 
material evidence, but continued the denial.  An August 2002 
rating decision granted service connection for degenerative 
disc disease of the lumbar spine.  An effective date of 
August 25, 1999, was assigned by the RO as the effective date 
of that grant.  





CONCLUSION OF LAW

An effective date earlier than August 25, 1999, for the grant 
of service connection for degenerative disc disease of the 
lumbar spine, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.400(q)(ii), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than 
August 25, 1999 for the grant of service connection for 
degenerative disc disease of the lumbar spine.  He alleges 
that, in a December 1982 rating decision, the RO ignored the 
available medical records that showed that he had injured his 
back on ACDUTRA.  He states that this was clear and 
unmistakable error (CUE) and that the effective date for 
service connection should be December 14, 1982, the date of 
the erroneous rating decision.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  

VA's Duties to Notify and Assist the Claimant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38  C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2004, 
subsequent to the initial adjudication that assigned the 
effective date of the award, but prior to the rating decision 
that was issued in response to the veteran's challenge to the 
previously assigned effective date.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim of entitlement to an earlier effective 
date was subsequently readjudicated in an August 2004 rating 
decision, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The record is devoid of any evidence that the veteran had 
filed an earlier claim for service connection for a low back 
disability that has not been finally adjudicated.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It does 
not appear that there are any additional pertinent treatment 
records or administrative documents to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to an earlier 
effective date for the grant of service connection for a low 
back disability.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.  

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than August 25, 1999, 
based upon the establishment of service connection for a low 
back disorder, characterized as degenerative disc disease of 
the lumbar spine.  He argues that these benefits should date 
back to December 1982, when he initially applied for service 
connection for a low back disorder.  He argues that the RO 
should have determined that he had injured his back during a 
period of ACDUTRA at that time and, but for the RO's clear 
and unmistakable error, service connection would have been 
established at that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

In December 1982, the RO denied the veteran's claim for a low 
back disability.  The veteran was notified of that decision 
in December 1982, but did not file a timely notice of 
disagreement within one year of such notice, and it became 
final.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

In August 1991, the Board denied the veteran's claim for a 
low back disability.  The veteran was notified of that 
decision but did not file a timely appeal with the Court of 
Appeals for Veteran's Claims (Court), and it became final.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

Following the 1991 Board decision, the next statement from 
the appellant on the matter of entitlement to service 
connection for a low back disability was a claim received by 
VA on August 25, 1999.  A March 2001 rating decision reopened 
the veteran's claim based upon the receipt of new and 
material evidence, but continued the denial.  An August 2002 
rating decision granted service connection for degenerative 
disc disease of the lumbar spine.  An effective date of 
August 25, 1999, was assigned by the RO as the effective date 
of that grant of service connection.  

An effective date for a reopened claim of entitlement to 
service connection can be no earlier than the date the 
request to reopen the claim was filed.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2006).  
There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from a correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2003).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  

With respect to clear and unmistakable error (CUE) in prior 
RO decisions, the veteran has argued that there was CUE in 
the December 1982 rating decision that denied his claim for 
service connection for a low back disorder.  The veteran's 
claim for service connection for a low back disorder was 
subsequently denied by the Board in 1991, however, and the 
December 1982 rating action issued prior to that Board 
decision was subsumed in that Board decision.  see 38 
U.S.C.A. § 7103(a); Herndon v. Principi, 311 F.3d 1121, 1125 
(Fed. Cir. 2002).  Thus, if the veteran wishes to challenge a 
prior decision based upon CUE, he would have to do so through 
an appropriate motion alleging CUE in the August 1991 Board 
decision, which has not been done in this case.  See 38 
C.F.R. §§ 20.1400-20.1404 (2006) (setting out procedures for 
claiming CUE in a Board decision).

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The Board's decision in 
August 1991 on the issue of entitlement to service connection 
for a low back disorder is, by law, final.  The effective 
date of the grant of service connection for a low back 
disorder cannot, by regulation, be earlier than the date of 
the appellant's new claim for the benefit filed after the 
final disallowance of his earlier claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2006).  

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than August 25, 1999, the date of 
receipt of the request to reopen a previously denied claim 
the disallowance of which had become final.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and an earlier 
effective date is not warranted.  



ORDER

An effective date prior to August 25, 1999, for the grant of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


